Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  June 25, 2012                                                                 Robert P. Young, Jr.,
                                                                                          Chief Justice

  144241-6                                                                      Michael F. Cavanagh
                                                                                      Marilyn Kelly
                                                                                Stephen J. Markman
                                                                                Diane M. Hathaway
  PATRICK MCCARTHY,                                                                 Mary Beth Kelly
           Plaintiff-Appellant,                                                     Brian K. Zahra,
                                                                                               Justices
  v                                                    SC: 144241-3
                                                       COA: 293482; 294385; 295784
  EDWARD SOSNICK, WENDY L. POTTS,                      Oakland CC: 2008-089426-NO
  KEVIN M. OEFFNER, RICHARD M. LYNCH,
  OAKLAND COUNTY CIRCUIT COURT,
  JEANNE STEMPIEN, KATHLEEN J.
  MCCANN, THOMAS J. RYAN, BARRY M.
  GRANT, MICHAEL J. TALBOT, DIANE M.
  GARRISON, NANCY J. DIEHL, RONALD F.
  ROSE, NANCY J. GRANT, and JUDICIAL
  TENURE COMMISSION,
             Defendants-Appellees.
  _________________________________________/
  PATRICK MCCARTHY,
           Plaintiff-Appellant,
  v                                                    SC: 144244-6
                                                       COA: 293483; 294383; 295782
                                                       Oakland CC: 2009-094425-NO
  EDWARD SOSNICK, WENDY L. POTTS,
  KEVIN M. OEFFNER, RICHARD M. LYNCH,
  OAKLAND COUNTY CIRCUIT COURT,
  JEANNE STEMPIEN, KATHLEEN J.
  MCCANN, THOMAS J. RYAN, BARRY M.
  GRANT, MICHAEL J. TALBOT, DIANE M.
  GARRISON, NANCY J. DIEHL, RONALD F.
  ROSE, NANCY J. GRANT, JUDICIAL TENURE
  COMMISSION, GOVERNOR OF MICHIGAN,
  and ATTORNEY GENERAL,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 22, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. We further
  conclude that the application for leave to appeal is frivolous and vexatious. MCR
                                                                                                               2

7.316(D). Plaintiff Patrick McCarthy is ordered to pay the Clerk of this Court $500
within 28 days of the date of this order. We direct the Clerk of this Court not to accept
any further filings from Mr. McCarthy in any non-criminal matter until he has made the
payment required by this order.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 25, 2012                       _________________________________________
       d0618                                                                 Clerk